                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

JACKIE DORAIL HOWARD                                                                                 PLAINTIFF

v.                                            Civil No. 4:18-cv-4131

DETECTIVE BRIAN TRIBBLE,
Texarkana Arkansas Police Department;
and SERGEANT ZACHERY WHITE,
Texarkana Arkansas Police Department                                                            DEFENDANTS

                                                     ORDER

           Before the Court is Defendants’ Charles Black, Detective Brian Tribble and Sergeant

Zachary White’s Motion to Withdraw Counsel. (ECF No. 34). Defendants Black, Tribble and

White request that Caroline “Carly” V. Hayes, listed a lead counsel in this case, be permitted to

withdraw. Co-counsel, C. Burt Newell, will continue to represent Defendants Tribble and White

in this matter. 1

           Defendants’ Motion to Withdraw Counsel (ECF No. 34) is GRANTED. The Clerk is

DIRECTED to terminate Caroline Virginia Hays as counsel for Defendants Black, Tribble

and White.

           IT IS SO ORDERED THIS 24th day of September 2018.

                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




1
    The Court notes that Plaintiff’s claims against Defendant Charles Black were dismissed on December 17, 2018.
